Citation Nr: 9903802	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-09 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an increased evaluation for herniated disc 
at the T11-12 level including lumbosacral strain and 
degenerative changes, currently evaluated as 60 percent 
disabling.  

2.  Whether rating decisions dated in October 1985, 
February 1986, and February 1989, wherein lumbosacral strain 
was evaluated as 10 percent disabling, were clearly and 
unmistakably erroneous.  

3.  Entitlement to service connection for hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to 
April 1985.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board finds that the 
issues listed on the title page of this remand have not been 
perfected on appeal.  Appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991) (emphasis added); see also 38 C.F.R. 
§ 20.200 (1998).  In this regard, the statute contemplates an 
orderly and sequential process.  Moreover, a timely 
substantive appeal is required to perfect an appeal.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Roy v. Brown, 5 Vet. 
App. 554, 555-56 (1993).


A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (1998).  

The record shows that the appellant filed a notice of 
disagreement in July 1994 with a July 1993 rating decision 
which continued a 40 percent evaluation for chronic 
lumbosacral strain with degenerative changes.  The 
February 1995 statement of the case styled the issue as 
entitlement to an evaluation greater than the currently 
assigned 40 percent for service-connected low back strain 
with degenerative changes.  The veteran filed a VA Form 9 in 
March 1995 and stated that "this appeal to the Board is not 
to increase my present service connected disability rating of 
40% for chronic lumbosacral strain with degenerative 
changes."  In an attached statement the veteran stated that 
"I believe the rating of 40% for lumbosacral strain should 
remain at that level."

The Board construes these statements as a withdrawal of her 
notice of disagreement.  See 38 C.F.R. § 20.204.  A 
reasonable construction of these statements indicates that 
the veteran is no longer in disagreement with the level of 
compensation for her service-connected lumbosacral strain.  

The March 1995 VA Form 9 and attached statement shows that 
the veteran raised two new issues that had not been 
previously adjudicated by the RO.  The first issue raised by 
the veteran is a claim for clear and unmistakable error with 
respect to rating decisions prior to May 1991 wherein 
lumbosacral strain had been assigned an evaluation of 
10 percent.  Specifically, she reported that "I am requesting 
the 1986 initial rating of 10% from 4/19/85 up until 2/19/91 
be increased at the rate of 20%."

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1998), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  

Thus, it appears that the veteran is contending that the RO 
committed clear and unmistakable error with respect to rating 
decisions dated in October 1985, February 1986, and 
February 1989, insofar as the RO failed to assign an 
evaluation of 20 percent for lumbosacral strain including 
degenerative changes of the spine.

The second issue that the veteran raised may be found in a 
March 1995 statement.  She reported that "there is evidence 
to substantiate pronounced intervertebral disc syndrome at 
the 60% level."  The record shows that the veteran had not 
been service-connected for intervertebral disc syndrome, but 
rather for lumbosacral strain with degenerative changes.  
Hence, her statement with respect to intervertebral disc 
syndrome constituted a new claim for service-connection.  

The record further shows that the appellant raised the issue 
of service connection for hiatal hernia in a July 1994 letter 
to the RO.  She noted that her disorder had been diagnosed in 
1991 as hiatal hernia and that she had complained of stomach 
discomfort during service.  

The RO addressed the foregoing issues in a December 1995 
rating decision.  The RO denied the veteran's claim for clear 
and unmistakable error and granted service connection for a 
herniated disc at the T11-12 level.  The RO found that the 
veteran's low back disability included a herniated disc, 
lumbosacral strain, and degenerative changes and assigned a 
60 percent evaluation pursuant to the schedular criteria for 
intervertebral disc syndrome.  The rating decision shows that 
service connection for hiatal hernia was denied.  The RO's 
January 1996 letter to the veteran informed her of the rating 
decision and enclosed a VA Form 4107, explaining her right to 
appeal.  

The Board notes that a 60 percent evaluation for 
intervertebral disc syndrome is the maximum schedular 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Although an appellant is presumed to be seeking the highest 
evaluation, the record shows that the veteran is already in 
receipt of the maximum schedular evaluation for her back 
disability and the record does not contain a notice of 
disagreement as to this issue; therefore, the issue is not 
before the Board.  See Holland v. Brown, 9 Vet. App. 324 
(1996); AB v. Brown, 6 Vet. App. 35 (1993).


In a February 1996 letter to her congressman, the veteran 
expressed her disagreement with respect to rating decisions 
dated in 1986, 1988, 1993, and in 1995.  The regulations 
define a notice of disagreement as "[a] written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement."  38 C.F.R. § 20.201.  The regulation further 
provides that if adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  Id. 

The February 1996 letter identifies three areas wherein the 
veteran believed the RO had erred.  First, she indicated that 
a 20 percent disability rating should have been awarded 
initially in 1986 with respect to her service-connected back 
disability.  Second, she reported that the 1995 disability 
compensation award for herniated disc should have been 
retroactive to June 1993, rather than to April 1995.  Lastly, 
she contended that the RO was negligent in their procurement 
and review of the evidence with respect to her claim of 
service connection for hiatal hernia.  

The Board construes the February 1996 letter as a notice of 
disagreement with respect to the clear and unmistakable error 
claim, the effective date for the 60 percent evaluation for 
her back disability, and her claim for service connection for 
hiatal hernia.  The RO issued a statement of the case as to 
the first and third issues in July 1996, but did not address 
the issue of an earlier effective date.  

In this regard, where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398, at 408-10 (1995).



The record does not contain correspondence or a VA Form 9 
indicating that the veteran intended to perfect her appeal as 
to the issue of clear and unmistakable error with the 
October 1985, February 1986, and February 1989 rating 
decisions or the issue of service connection for hiatal 
hernia after the RO issued the July 1996 statement of the 
case.  The August 1996 notice accompanying the statement of 
the case shows that a VA Form 9 was enclosed.  

The Board also notes that the veteran did not respond by 
filing a substantive appeal to an October 1997 statement of 
the case wherein the RO set forth its reasons and bases for 
the denial of the veteran's claim for a total rating based on 
individual unemployability.

The regulations provide with respect to the contents of a 
substantive appeal: 

The Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  

38 C.F.R. § 20.202 (1998).

The Board notes that the record contains a December 1996 VA 
Form 646 filed by the veteran's accredited representative 
regarding her claim.  Following a review of the statement, 
the Board notes that it appears inadequate to constitute a 
substantive appeal.  




Decisions as to the adequacy of the substantive appeal will 
be made by the Board.  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The regulations provide with respect to this determination: 

When the Board raises the issue of 
adequacy of the Substantive Appeal, the 
appellant and representative, if any, 
will be given notice of the issue and a 
period of 60 days following the date on 
which such notice is mailed to present 
written argument or to request a hearing 
to present oral argument on this 
question.  The date of mailing of the 
notice will be presumed to be the same as 
the date of the letter of notification.  

38 C.F.R. § 20.203 (1998).

In light of the foregoing, the this case is REMANDED to the 
RO for the following action:


1.  The RO should give notice of the 
issue of the inadequacy of a substantive 
appeal with respect to the veteran's 
claims as outlined in this remand.  The 
RO must give the veteran and her 
representative a period of 60 days 
following the date on which such notice 
is mailed to present written argument or 
to request a hearing to present oral 
argument on this issue.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the issue of whether 
an adequate substantive appeal has been 
submitted with respect to her claims.  

2.  The RO should issue a statement of 
the case as to the issue of an effective 
date prior to April 10, 1995, for an 
increased evaluation of 60 percent for 
herniated disc at the T11-12 level 
including lumbosacral strain with 
degenerative changes.

The case should then be returned to the Board for further 
appellate consideration, as warranted.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

